McLain, C.
This was a suit instituted by A. & M. Drusin against Hinds Bros. & Co., in a justice of the peace court of Lee county, on open account for goods sold and delivered to them. Appellants obtained judgment in the justice court. Hinds Bros. & Co. appealed to the circuit court of Lee *309county, where judgment was rendered in favor of appellees. Appellants appeal to this court.
After a most thorough investigation of this record, we are of the opinion that the trial judge should have given the peremptory instruction asked by appellants, A.. & M. Drusin. . Reversed'and remanded.
Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein indicated by the commissioner, the case is reversed and remanded.